Citation Nr: 0931538	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  03-35 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUES

1.  Entitlement to reimbursement of unauthorized medical 
expenses incurred at  Massena Memorial Hospital on May 12, 
2007.

2.  Entitlement to reimbursement of unauthorized medical 
expenses for emergency room treatment at Massena Memorial 
Hospital received on February 6, 2008.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1965 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) based on decisions of the Department of Veterans 
Affairs Medical Center (VAMC) in Canandaigua, New York, which 
denied the benefits sought on appeal.

This case was remanded by the Board to VAMC in April 2005 and 
July 2006 for additional development regarding entitlement to 
reimbursement of unauthorized medical expenses for emergency 
room treatment at Massena Memorial Hospital received on 
January 3, 2003.  In an August 2006 VAMC Memorandum, the 
issue of entitlement to reimbursement of unauthorized medical 
expenses for emergency room treatment at Massena Memorial 
Hospital received on January 3, 2003 was reversed and 
approved VAMC.  As such, the matter is no longer in appellate 
status before the Board.

The issue of entitlement to reimbursement of unauthorized 
medical expenses incurred at Massena Memorial Hospital on May 
12, 2007 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not service-connected for any 
disabilities.

2.  The Veteran does not have health insurance.

3.  The Veteran received treatment at Massena Memorial 
Hospital on February 6, 2008.

4.  The reason for the emergency room visit was a lower leg 
injury, a non-service connected disability.

5.  The Veteran was diagnosed with joint pain of the left 
lower leg, acid from overexertion, and an accident in the 
home.

6.  The treatment received at Massena Memorial Hospital on 
February 6, 2008 was not emergent in nature.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses, pursuant to 38 U.S.C.A. §§ 1725 and 1728, 
incurred February 6, 2008, have not been met. 38 U.S.C.A. § 
1725, 1728 (West 2002); 38 C.F.R. §§ 17.1000-08, 17.120 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law with significant changes in VA's duty to notify and 
assist. Regulations implementing the VCAA have also been 
published. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 
There is no indication in the VCAA that Congress intended the 
act to revise the unique, specific claim provisions of 
Chapter 17, Title 38 of the United States Code. See 38 C.F.R. 
§§ 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 
132, 138 (2002). In the circumstances of this case, there is 
no further duty to notify or to assist.




The Merits of the Claim

The Veteran seeks reimbursement for an emergency room visit 
to Massena Memorial Hospital on February 6, 2008.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Pursuant to 38 U.S.C.A. § 1703(a), "When [VA] facilities are 
not capable of furnishing . . . the care or services 
required, the Secretary, as authorized in [38 U.S.C.A. § 1710 
or 1712], may contract with non-Department facilities in 
order to furnish" certain care, including: "[h]ospital care 
or medical services for the treatment of medical emergencies 
which pose a serious threat to the life or health of a 
Veteran receiving medical services in a Department facility . 
. . until such time following the furnishing of care in the 
non-Department facility as the Veteran can be safely 
transferred to a Department facility." 38 U.S.C. § 
1703(a)(3); 38 C.F.R. § 17.52.

The admission of a Veteran to a non-VA hospital at the 
expense of VA must be authorized in advance. 38 C.F.R. § 
17.54. See Malone v. Gober, 10 Vet. App. 539, 541 (1997); see 
also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 
31, 1995) ("Authorization in advance is essential to any 
determination as to whether the Department is or is not going 
to furnish the contract care.").  In the case of an emergency 
that existed at the time of admission, an authorization may 
be deemed a prior authorization if an application is made to 
VA within 72 hours after the hour of admission. 38 C.F.R. § 
17.54.

In the present case, the Veteran asserts that he was having 
chest pain, which turned out be acid from over-exertion.  The 
Veteran stated that because he experienced a heart attack 
earlier in the year, and because he was experiencing chest 
pain, it was "reasonable and prudent" to seek emergency 
care. (See VA Form 9 dated October 1, 2008).

The record indicates that the Veteran did not request 
authorization for the February 6, 2008 emergency room 
treatment. 

There is no evidence that the Veteran obtained proper 
authorization for the medical treatment provided by Massena 
Memorial Hospital. According to the Canandaigua, New York 
VAMC Fee Basis Office, no request for care was received or 
approved. Without prior authorization, payment is not 
warranted under 38 U.S.C.A. § 1703 for expenses incurred in 
conjunction with treatment provided by Massena Memorial 
Hospital on February 6, 2008. 

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may also be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008. Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106-177, 
113 Stat. 1556. The provisions of the Act became effective as 
of May 29, 2000. To be eligible for reimbursement under this 
Act, the Veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability). See 38 C.F.R. § 17.1002.

In addition, a claim must be filed within 90 days of the 
latest of the following: 1) July 19, 2001; 2) the date that 
the veteran was discharged from the facility that furnished 
the emergency treatment; 3) the date of death, but only if 
the death occurred during the stay in the facility that 
included the provision of the emergency treatment; or 4) the 
date the Veteran finally exhausted, without success, action 
to obtain payment or reimbursement for the treatment from a 
third party. See 38 C.F.R. § 17.1004 (2008).

Hospital records associated with the file indicate the 
purpose of the Veteran's visit to the Massena Emergency Room 
on February 6, 2008, was a complaint of a lower leg injury.  
The Veteran was subsequently diagnosed with joint pain of the 
left leg, acid from over-exertion, and an accident in the 
home.  There is no evidence associated with the record that 
the Veteran was experiencing chest pain or reported the 
possibility of a heart attack.  In a review of the file, a VA 
Chief of Staff determined that the treatment was not emergent 
in nature.

The Board is sympathetic to the Veteran's concerns, however, 
the Board cannot grant the Veteran's claim unless the facts 
of the case meet all the requirements under 38 C.F.R. § 
17.10001-8, including the requirements that the medical 
treatment rendered was emergent in nature.  As the Veteran 
has failed to meet the requirement under 38 C.F.R. § 
17.1004(b), the Board must deny the claim. 

Where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law. See Sabonis v Brown, 6 Vet. App. 
426, 430 (1994). For these reasons, the Board finds that the 
Veteran's claim is without legal merit.




ORDER


Entitlement to reimbursement of unauthorized medical expenses 
for emergency room treatment at Massena Memorial Hospital 
received on February 6, 2008, is denied.


REMAND

In light of a review of the claims file, the Board finds that 
further action on the issue of entitlement to reimbursement 
of unauthorized medical expenses incurred at  Massena 
Memorial Hospital on May 12, 2007 is warranted. The purpose 
of this Remand is to obtain the hospital treatment records 
and a VA medical opinion in regard to medical treatment 
received by the Veteran on May 12, 2007.

The Veteran received treatment at Massena Memorial Hospital 
from May 10, 2007 to May 12, 2007.

VAMC approved payment for treatment received at Massena 
Memorial Hospital for May 10, 2007 and May 11, 2007.

VAMC did not approve treatment for May 12, 2007, stating the 
Veteran was stable and could have been transferred to a VA 
facility.  However, the Veteran was discharged from Massena 
Memorial Hospital on May 12, 2007, following a cardiac 
catheterization procedure. It is unclear from the medical 
records associated with the file as to what type of medical 
care the Veteran received on May 12, 2007, prior to his 
discharge.

The medical evidence of record is therefore insufficient for 
the Board to render a decision on the issue of entitlement to 
reimbursement of unauthorized medical expenses incurred at 
Massena Memorial Hospital on May 12, 2007.  These 
considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions. See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991). The duty to 
assist includes obtaining medical records and examinations 
where indicated by the facts and circumstances of an 
individual case. See Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
Veteran to develop the facts pertinent to the claims. Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.	 The RO/AMC should obtain copies, if 
any, of the May 10, 2007 to May 12, 
2007 medical treatment records from 
Massena Memorial Hospital, and from 
Lake Champlain Cardiology Association, 
in addition to any further private 
medical treatment the Veteran received 
for the above referenced time frame.  
The Veteran should be provided with 
the necessary authorizations for the 
release of any treatment records not 
currently on file. The RO/AMC should 
then associate these records with the 
claims folder. 

2.	The RO/AMC shall submit the claims 
file to a VA cardiologist for an 
opinion concerning the nature and type 
of care received on May 12, 2007. 

The following considerations will 
govern the opinion:

a.	The claims folder, including all 
medical records and a copy of 
this remand, will be reviewed by 
the examiner.  The examiner must 
acknowledge receipt and review of 
the claims folder, the medical 
records obtained, and a copy of 
this remand.

b.	In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is 
unable to render an opinion 
without resort to speculation, he 
or she should so state. 

3.	When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


